Citation Nr: 1314292	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disorder, including as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a psychiatric disorder, including secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), which denied service connection for a psychiatric disorder.   

The April 2008 decision denied the psychiatric disorder claim on a de novo basis; however, the claim was initially denied in a final February 1979 RO decision.  Thus, the matter has been recharacterized as an application to reopen.  

Based on the evidence and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the underlying psychiatric disorder claim has been recharacterized on the title page.  

The issue of entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the February 1979 decision denying the original service connection claim for a psychiatric disorder and of his appellate rights; no appeal was perfected and that decision is now final.  

2.  Evidence added to the record since the February 1979 RO decision is new and material and relates to an unestablished fact necessary to substantiate the claim.  



CONCLUSION OF LAW

The criteria to reopen the service connection claim for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim for a psychiatric disorder and remanding the claim.  This is a full grant of the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

At the time of the February 1979 RO decision, denying the initial service connection claim for a psychiatric disorder, the record contained service treatment records, a January 1979 VA examination report, post-service treatment records and statements from the Veteran.  The RO denied the merits of the claim, finding there was no evidence of any psychiatric disorder related to military service.  The Veteran was notified of the decision and his appellate rights; however, he did not appeal the decision and new and material evidence was not received within one year of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The February 1979 decision is the last final decision of record.  The claim decided is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a). 

Since the February 1979 decision multiple pieces of evidence have been associated with the claims folder.  An August 2003 VA psychiatric hospitalization record documents the Veteran's competent psychiatric complaints related to, among other things, conditions for which service-connection is in effect (i.e., bilateral knee disabilities).  The new evidence of record raises a reasonable possibility of substantiating the psychiatric disorder service connection claim and reopening is warranted.  


ORDER

New and material evidence has been received to reopen a service connection claim for a psychiatric disorder, including as secondary to service-connected disabilities; to this extent, the claim is granted.  


REMAND

The February 2008 VA examination opinion cites evidence that appears contrary to the provided opinion and the reasoning and analysis of the opinion is incomplete, if not inaccurate.  The provided opinion also fails to address the Veteran's service connection claim on a direct theory of entitlement or on the basis of being aggravated by service-connected disabilities.  Thus, an adequate medical examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The record suggests that the Veteran receives regular VA psychiatric treatment; however, relevant records, dated since February 2010, have not been associated with the paper or electronic claims file.  In an April 2013 statement, the Veteran's representative states that, after VA referred the Veteran to a public facility for psychiatric treatment in 1976, the Veteran received regular treatment at the facility for approximately 10 years, but request for these records have not been undertaken.  Efforts to obtain these records must be attempted.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms, including any possible relationship to military service or service-connected disability.  Provide an appropriate amount of time to submit this evidence.

2.  Contact the Veteran and ascertain all sources of private treatment or evaluation for a psychiatric condition, since separation.  The request must specifically request the Veteran to identify the state facility or provider to which he maintains he was referred to by VA in 1976.  Undertake appropriate attempts to obtain any identified records.  All development efforts are to be in writing and associated with the claims folder.  

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated since February 2010.  Contact the San Juan VA Medical Center and request any records indicating the Veteran was referred for public psychiatric treatment by the satellite Mayaguez Clinic in 1976.  Any negative response(s) must be in writing and associated with the claims folder.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to diagnose all psychiatric pathology, if any is present, specifically ruling in or excluding diagnoses of anxiety, major depression, and schizophrenia.  

Then, as to any diagnosed condition, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) had its onset in-service or within one year of separation; or

(B) is related to the Veteran's period of military service; or

(C) was caused by any service-connected disability (i.e., right and left knee disabilities, a nasal fracture and residual right calf burns); or

(D) is aggravated by any service-connected disability (i.e., right and left knee disabilities, a nasal fracture and residual right calf burns).  

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's statements; January 1979 and February 2008 VA examination reports; VA psychiatric hospitalization records, dated in August 2003; VA treatment records, dated in January 2004, November 2007, August 1984, July 1980, January 1981, December 1979, and October 1979; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, ensure all documents are in English, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.   If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


